
	

114 HR 3738 RH: Office of Financial Research Accountability Act of 2015
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 473
		114th CONGRESS
		2d Session
		H. R. 3738
		[Report No. 114–608]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Royce (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Financial Services
		
		June 8, 2016Additional sponsor: Mr. Issa
			June 8, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to improve the transparency,
			 accountability, governance, and operations of the Office of Financial
			 Research, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Office of Financial Research Accountability Act of 2015. 2.Additional duties of the Office of Financial ResearchSection 153 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5343) is amended by adding at the end the following new subsection:
			
				(g)Additional duties
					(1)Annual work plan
 (A)In generalThe Director shall, after a period of 60 days for public notice and comment, annually publish a detailed work plan concerning the priorities of the Office for the upcoming fiscal year.
 (B)RequirementsThe work plan shall include the following: (i)A unique alphanumeric identifier and detailed description of any report, study, working paper, grant, guidance, data collection, or request for information that is expected to be in progress during, or scheduled to begin in, the upcoming fiscal year.
 (ii)For each item listed under clause (i), a target date for any significant actions related to such item, including the target date—
 (I)for the release of a report, study, or working paper; (II)for, and topics of, a meeting of a working paper group and each solicitation of applications for grants; and
 (III)for the issuance of guidance, data collections, or requests for information. (iii)A list of all technical and professional advisory committees that is expected to be convened in the upcoming fiscal year pursuant to section 152(h).
 (iv)The name and professional affiliations of each individual who served during the previous fiscal year as an academic or professional fellow pursuant to section 152(i).
 (v)A detailed description of the progress made by primary financial regulatory agencies in adopting a unique alphanumeric system to identify legally distinct entities that engage in financial transactions (commonly known as a Legal Entity Identifier), including a list of regulations requiring the use of such a system and actions taken to ensure the adoption of such a system by primary financial regulatory agencies.
							(2)Public reports
 (A)ConsultationIn preparing any public report with respect to a specified entity, class of entities, or financial product or service, the Director shall consult with any Federal department or agency with expertise in regulating the entity, class of entities, or financial product or service.
 (B)Report requirementsA public report described in subparagraph (A) shall include— (i)an explanation of any changes made as a result of a consultation under this subparagraph and, with respect to any changes suggested in such consultation that were not made, the reasons that the Director did not incorporate such changes; and
 (ii)information on the date, time, and nature of such consultation. (C)Notice and commentBefore issuing any public report described in subparagraph (A), the Director shall provide a period of 90 days for public notice and comment on the report.
						(3)Cybersecurity plan
 (A)In generalThe Office shall develop and implement a cybersecurity plan that uses appropriate safeguards that are adequate to protect the integrity and confidentiality of the data in the possession of the Office.
 (B)GAO reviewThe Comptroller General of the United States shall annually audit the cybersecurity plan and its implementation described in subparagraph (A)..
		
	
		June 8, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
